DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 9, 2020.
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on October 9, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 13, lines 3 and 4, the phrase “the plurality of seamless lumens” lacks antecedent basis.  In claim 1, from which claim 13 directly depends from, only “at least a first seamless lumen” is claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-12 of copending Application No. 16/352,321. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a fuel delivery component, comprising: a substantially rigid, unitary structure formed as a single piece of material; and at least a first seamless lumen defined by the unitary structure, wherein the claims of the instant invention are broader in scope than claims 1-3 and 5-12 of copending Application No. 16/352,321 and are encompassed in than claims 1-3 and 5-12 of copending Application No. 16/352,321.
Claim 3, see claim 2 of copending Application No. 16/352,321.
Claim 4, see claim 3 of copending Application No. 16/352,321.
Claim 5, see claim 5 of copending Application No. 16/352,321.
Claim 6, see claim 7 of copending Application No. 16/352,321.

Claim 8, see claim 9 of copending Application No. 16/352,321.
Claim 9, see claim 6 of copending Application No. 16/352,321.
Claim 10, see claim 1 of copending Application No. 16/352,321.
Claim 11, see claim 210of copending Application No. 16/352,321.
Claim 12, see claim 11 of copending Application No. 16/352,321.
Claim 13, see claim 12 of copending Application No. 16/352,321.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/352,321 in view of US 2020/0011455 A1. Copending Application No. 16/352,321 claims all of the featured elements of the instant invention, wherein the unitary structure defines the first seamless lumen to have a lengthwise radius of curvature.  US 2020/0011455 A1 discloses a fuel delivery component with a rigid unitary structure 280 formed as a single piece of material and at least a first lumen defined by the unitary structure and defines the first seamless lumen to have a lengthwise radius of curvature, see Figure 9.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the unitary structure defines the first seamless lumen to have a lengthwise radius of curvature in the apparatus of the instant invention, as taught by US 2020/0011455 A1, since such a modification facilitates the flow of fuel through the lumen for varying pressure fluctuations. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160305667 A1(Wolfe).
Wolfe ‘667 discloses a fuel delivery component comprising all the featured elements of the instant invention, see substantially rigid, unitary structure 32 formed as a single piece of material, see paragraph [0051]; at least a first seamless lumen 86 to have a lengthwise radius of curvature, see Figure 4; and a second seamless 84 defined by the unitary structure and being substantially parallel to the first seamless lumen, see Figure 4.  See Figures 1-4 and paragraphs [0035-0051].
As to claims 5, see paragraph [0043], lines 20 and 21.
As to claim 6, see Figure 4.
As to claims 7 and 8, see support structures 87 and paragraph [0043], lines 15-19 and being discontinuous along the length.
As to claim 9, see second seamless lumen 84 and third seamless lumen  88 arranged as a non-intersecting weave with the first seamless lumen, see Figure 4 and paragraph [0043].

As to claims 11 and 12, see seamless fluid outlet configured at a fluid spray nozzle 50  comprising a throat having a first cross-sectional area  and comprising  a convergence taper defined between the seamless lumen and the throat and having a second cross-section that is larger than the first cross-section that defines a seamless outlet lumen in fluid communication with the first seamless lumen, see Figure 3 and see paragraphs [0038-0041].
As to claim 13, see fluid connector 28 defining a seamless connecting lumen 64 with the first seamless lumen 86.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160305667 A1(Wolfe).
Wolfe ‘667 discloses all the featured elements of the instant invention except wherein the unitary structure defines the first seamless lumen to have a lengthwise varying cross-sectional Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In addition, defining the first seamless lumen to have a lengthwise varying the cross-sectional area would facilitate changing the flowrate of the fuel through the lumens.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Patel et al ‘574, Jonnalgadda et al ‘455 and Hawie et al ‘495 disclose fuel delivery components with multiple lumens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752